ROBERTS, Justice,
dissenting.
The issue presented is whether the Pennsylvania Public Utility Commission (PUC) has the authority to condition a grant of a certificate of public convenience upon an agreement by a utility to permit the PUC to order future extensions of service beyond the certificated area.1 A necessarily related question is whether the PUC has the authority to order a utility to provide service beyond *357a previously granted certificated area, even without a condition in the certificate.2
The majority expressly declines to decide whether the PUC can order extensions of service but, nonetheless, holds the condition invalid and remands to the PUC to determine if it would grant the certificate without the condition. I cannot agree with the majority’s refusal to reach the issue of the PUC’s authority. The question is ripe for adjudication and must be decided to reach a proper disposition. In my view the PUC has the authority to order extensions of service beyond the boundaries of previously granted certificated areas. I would therefore sustain the order of the PUC.
Western Pennsylvania Water Company (Water Company) applied for a certificate of public convenience authorizing them to provide water service to seventeen residents in a described area in Summit Township. The PUC issued a short form order granting the certificate, with the following condition attached:
“It being a condition of such certification that Western Pennsylvania Water Company recognize, and accede to, the right of the Commission to order extension of service in the future, should such be appropriate in the Commission’s view.”
The PUC thereafter issued a long form order setting forth reasons in support of its previous order. The Water Company appealed the inclusion of the condition in *358the certificate.. The Commonwealth Court struck the condition and affirmed the orders in all other respects. Western Pennsylvania Water Company v. Commonwealth of Pennsylvania, Pennsylvania Public Utility Commission, 10 Pa.Cmwlth.Ct. 533, 311 A.2d 370 (1973). The PUC petitioned this Court for review and we granted allocatur.
I
The condition challenged by the Water Company requires no more than that the Water Company recognize and accept the statutory authority of the PUC to order it to extend services beyond the boundaries of its previously granted certificated areas. An extension order would issue after notice and hearing pursuant to provisions set forth in the Public Utility Law.3 The long form order suggests and the PUC’s brief confirms the Commission’s agreement with this specific and limiting interpretation.4
A determination of the PUC’s authority to order extensions is therefore necessary to decide the validity of the condition. The majority, however, strikes the condition without determining the PUC’s authority to order extensions. Instead, it devotes much attention to rebuking the PUC for attempting to circumvent the Commonwealth Court’s holding in Akron v. Pa. PUC, 2 Pa.Cmwlth.Ct. 625 (1971), rev’d sub nom., Akron Borough v. Pa. PUC, 453 Pa. 554, 310 A.2d 271 (1973). In Akron the Commonwealth Court held that the PUC lacked the authority to order extensions of service beyond the boundaries of a previously granted certificated area. The majority asserts that the PUC promulgated the condition involved *359here in an effort to circumvent the Commonwealth Court’s decision. After the condition was promulgated, however, this Court reversed the decision of the Commonwealth Court and declined to resolve the question of the PUC’s authority to order extensions. Thus, there is no decision, binding on the PUC, denying it the authority it asserts in the condition. The propriety of any effort by the PUC to circumvent the Commonwealth Court decision, reversed by this Court in 1973, and of questionable relevance in any event,5 is simply not before us.
The majority concludes that the condition may be eliminated without deciding whether the PUC has the authority the condition asserts. It reasons that if the PUC does not have the authority to order extensions under its statutory grant, it cannot obtain such authority by agrees ment or condition. In the alternative, the majority states that if the PUC does indeed have the authority it asserts, the condition is a “truism,” which may be stricken from the order.
A finding that the PUC does not have the authority to order extensions, and could not gain such authority by agreement, would be consistent with an order striking the condition. But a finding that the condition is a “truism” would not support the majority’s result. If the condition is a “truism,” the majority is not justified in striking it from the order. It is not the province of this Court to rewrite PUC orders. An order of the PUC cannot be vacated, in whole or in part, unless the Court finds error of law, lack of evidence to support the find*360ings, or violation of constitutional rights.6 This Court does not have the power to strike what it considers a “truism” from a lawful PUC order.7 Because the validity of the condition depends upon the statutory powers of the PUC, this Court cannot properly decide the present *361controversy without reaching the merits of the PUC’s contention that it has the power to order service extensions beyond the lines of an existing certificated area.8
II
The majority states that it is unwilling “on this record” to decide whether the PUC has authority to order service extensions, and that this issue is not ripe for adjudication. However, the record is in fact complete, the PUC’s power to order extensions is at issue, and must be decided to properly determine the validity of the condition.
The basic principle of ripeness is that “[jjudicial machinery should be conserved for problems which are real and present or imminent, not squandered on problems which are abstract or hypothetical or remote.” 9
10The doctrine seeks
“ . . .to prevent the courts, through avoidance of premature adjudication, from entangling themselves in abstract disagreements over administrative policies, and also to protect the agencies from judicial interference until an administrative decision has been formalized and its effects felt in a concrete way by the challenging parties.”
Abbott Laboratories v. Gardner, 387 U.S. 136, 148, 87 S. Ct. 1507, 1515, 18 L.Ed.2d 681 (1967). In Abbott Laboratories, Justice Harlan, writing for the Court, stated that the determination of ripeness requires an evaluation of “both the fitness of the issues for judicial decision and the hardship to the parties of withholding court consideration.” Id. at 149, 87 S.Ct. at 1515.10
*362Applying these criteria, this case is ripe. First, the issue is fit for judicial decision. The Water Company is not arguing that a particular order of the PUC may go too far, but that any order to extend service beyond the boundaries of a previously granted certificated area exceeds the statutory limits of the PUC’s authority. Resolution of this issue requires an interpretation of the Public Utility Law, upon which the facts of a given case will have little bearing.11 Like the issue in Abbott Laboratories, it is a “purely legal” question. 387 U.S. at 149, 87 S.Ct. at 1515. Another factor supporting the conclusion that the issue is presently fit for judicial decision is that it arises from a final agency action. Inclusion of the condition in the certificate, after formal agency action, is analogous to the promulgation of a regulation which has not yet been invoked in an enforcement proceeding. Such regulations, when they have an imminent and substantial impact on the parties, are reviewable.12
The refusal of the majority to decide the controlling question in the case creates hardship and unnecessary burdens for both the Water Company and the PUC. The *363Water Company has applied for a certificate to provide services to seventeen residents outside its present certificated area. The certificate has been offered with a condition the utility considers invalid. The Water Company has rejected the condition and is entitled to know whether the PUC can properly deny its application on the basis of that rejection.13 Additionally, the PUC is hindered by uncertainty as to the scope of its authority in carrying out the public interest objectives of the Public Utility Law. If the PUC is correct, continued delay denies it the use of a legislatively sanctioned power to serve and protect the consuming public’s interest.14
The PUC’s action is final, the issue raised is appropriate for judicial review, and refusal to decide the issue creates a hardship for the parties. Hence, the PUC’s authority to order extensions of service, an issue which must be reached to determine the validity of the condition, is ripe for adjudication.15
*364III
In order to adjudicate the validity of the condition challenged by the Water Company, it is necessary to decide whether the Public Utility Law authorizes the PUC to order a utility to extend service beyond the boundaries of its previously granted certificated area. If so, it is also necessary to decide whether the Legislature may grant such power consistent with the fifth and fourteenth amendments to the United States Constitution.16 In my judgment the Public Utility Law grants such power to the PUC and this authority does not offend the Constitution.
A
The purpose of public utility regulation is to insure that the public receives adequate services at reasonable rates.17 The overriding concern is the public interest.18 The operation of a public utility is impressed with a public interest and subject to regulation pursuant to the police power.19 The Public Utility Commission was created by the Legislature to carry out this necessary regulation and protect the public interest.20
*365The PUC’s task requires flexibility because the public interest is a dynamic concept and will not be adequately protected unless the PUC has the authority to meet changing needs. The very concept of regulation implies ongoing and continuous supervision by the regulating agency of those regulated.
This need for flexibility has been recognized and provided for in the Public Utility Law. Section 20321 provides that the PUC shall grant certificates of public convenience by order when it finds such action to be in the public interest. To such certificates it “may impose such conditions as it may deem to be just and reasonable.” 22 The PUC is expressly granted the power, in § 902,23 “to rescind or modify any such regulation or orders.” Section 1007 of the Law24 provides that “[t]he commission may, at any time, after notice and after opportunity to be heard as provided in the case of complaints, rescind or amend any order made by it.”
The Water Company does not contest that a certificate of public convenience is an “order” of the PUC, but argues that the power to amend such orders does not include the power to enlarge its certificated area. The Water Company relies upon section 202 of the Law25 which reads:
“Upon the application of any public utility and the approval of such application by the commission, evidenced by its certificate of public convenience first had and obtained, and upon compliance with existing laws, and not otherwise, it shall be lawful:
(a) For any public utility to begin to offer, render, furnish or supply within this Commonwealth service *366of a different nature or to a different territory than that authorized by—
(1) A certificate of public convenience heretofore or hereafter granted under this act or under The Public Service Company Law, July 26, 1913 (P.L. 1374)
The Water Company argues that this section requires that any provision of service outside a previously existing certificated area must be preceded by “the application of [a] public utility.” I cannot agree.
Section 202 lists a series of acts by public utilities which the Legislature has determined to be of sufficient public importance to require prior PUC approval.26 It provides that it is unlawful for a public utility to provide service to a different territory unless it first applies for PUC approval. It does not mean that the PUC can only act when invited to do so by a utility.
The Water Company’s interpretation of the phrase “[u]pon the application of any public utility” as a limitation on the power of the PUC to order extensions of service into new areas would create a conflict with other provisions of the Public Utility Law. Section 401 of the Law27 provides that:
“Every public utility shall furnish and maintain adequate, efficient, safe, and reasonable service and facilities, and shall make all such repairs, changes, alterations, substitutions, extensions, and improvements in or to such service and facilities as shall be necessary or proper for the accommodation, convenience, and safety of its patrons, employes, and the public. . Such service and facilities shall be in conformity with the regulations and orders of the commission. . . . ” (emphasis added)
*367There is nothing in the language or context of this section to suggest that the obligations to the public imposed upon public utilities are limited to services within previously granted certificated areas. Indeed, prior cases have rejected the argument that public utilities have duties only towards existing patrons or employees because to do so would render the word “public” surplusage.28 Thus, it must be concluded that the Legislature specifically contemplated that the PUC could order extensions of service when appropriate to serve the “accommodation, convenience, and safety of . the public.” 29
Section 401 and the provisions in the Public Utility Law permitting the modifications and amendment of all *368PUC orders reflect an understanding of the PUC’s need for flexibility to adequately protect the public interest. In light of the overriding purpose of the Public Utility Law, to provide the public with adequate service at reasonable rates,30 the argument of the Water Company that orders to extend services are authorized only within previously existing certificated areas loses its force. When the boundaries of a certificated area are no longer appropriate for providing adequate service to the public, the PUC needs and has been granted the power to amend them.
B
The Water Company argues that to interpret the Public Utility Law as authorizing the PUC to order extensions of services beyond previously established certificated areas would render it unconstitutional. I disagree. Although the PUC could issue an order so burdensome that it would constitute a taking of property without just compensation in violation of the fourteenth amendment, I do not believe that any extension beyond a previously granted certificated area would be unconstitutional.
As early as 1917 the United States Supreme Court upheld the power of a state regulatory commission to order an extension of service by a public utility. New York & Queens Gas Co. v. McCall, 245 U.S. 345, 38 S.Ct. 122, 62 L.Ed. 337 (1917). Writing for the Court,' Justice Clarke stated that:
“Corporations which devote their property to a public use may not pick and choose, serving only the portions of the territory covered by their franchises which it is presently profitable for them to serve and restricting the development of the remaining portions by leaving their inhabitants in discomfort without the service which they alone can render. To correct this disposi*369tion to serve where it is profitable and to neglect where it is not, is one of the important purposes for which these administrative commissions, with large powers, were called into existence . . . .”
245 U.S. at 351, 38 S.Ct. at 124. See also People of State of New York ex rel. Woodhaven Gas Light Co. v. Public Service Commission, 269 U.S. 244, 46 S.Ct. 83, 70 L.Ed. 255 (1925); United Fuel Gas Co. v. Railraod Commission, 278 U.S. 300, 49 S.Ct. 150, 73 L.Ed. 390 (1929). The Water Company asserts that New York & Queens Gas Co., and its progeny are inapposite because they involved utilities which had obtained local governmental franchises and, consequently, had dedicated their property to public use in the territories in which extensions were ordered. The Water Company concedes that it has charter authority to provide service beyond its present certificated area, but insists that it has dedicated its property to public use only within the certificated area and that its dedicated area cannot be expanded without its consent.
I do not agree that a certificate of public convenience exactly defines the territorial scope of a utility’s dedication to public service.31 It would be impractical to *370equate a certificate of public convenience with a franchise in determining the area in which a utility may be required to provide service. A governmental unit issuing a franchise can determine the ultimate scope of its service needs because the scope is coextensive with its political boundaries. A certificate of public convenience, however, is issued on the basis of the public’s present needs. The PUC cannot at the time of issuance predict the growth and development of a community and, consequently, the future public interest in adequate utility services.
This practical difference between a local governmental franchise and a certificate of public convenience does not render the holdings of New York & Queens Gas Co. and its progeny inapplicable. The logic of these cases is that, having undertaken to serve a community, the utility must make reasonable adjustments in its services to meet changing needs as the area develops. The PUC can constitutionally require the same from utilities under its jurisdiction, guided, of course, by principles of reasonableness. Altoona v. Pa. PUC, 168 Pa.Super. 246, 77 A.2d 740 (1951).
The conclusion urged by the Water Company would be inconsistent with prior decisions of this Court. To hold that a certificate of public convenience creates a permanent territorial limit on the duty of a utility to serve the public would confer a substantial vested interest on public service companies. This Court has held many times that a certificate of public convenience is neither a contract nor a property interest under which its holder acquires vested rights. See e. g., Day v. Public Service Commission, 312 Pa. 381, 167 A. 565 (1933); Snyder v. Pa. Public Utility Commission, 187 Pa.Super. 147, 144 A.2d 468 (1958); Paradise v. Pa. Public Utility Commission, 184 Pa.Super. 8, 132 A.2d 754 (1957). To hold otherwise would elevate to a protected right the “disposition [of public utilities] to serve where it is profitable and to *371neglect where it is not” which administrative agencies, like the PUC, with broad regulatory powers, were created to prevent. New York & Queens Gas Co. v. McCall, supra 245 U.S. at 351, 38 S.Ct. at 124.
Interstate Commerce Commission v. Oregon-Washington R. & Nav. Co., 288 U.S. 14, 53 S.Ct. 266, 77 L.Ed. 588 (1933), relied upon by the Water Company, does not require a different conclusion. The Court held that the Interstate Commerce Commission was without the authority to order a railroad to construct a new line, 185 miles in length, at a cost of between $9,900,000 and $11,700,000. Deciding the validity of the order on the basis of legislative intent, the Court noted that the railroad had not dedicated its services to the area the line would cover and stated that an order to serve such an area would raise serious constitutional questions. Even if the Water Company had dedicated its property only to those areas presently being served by it, I believe that the territorial boundaries of the area of dedication may be altered absent its consent. Most persuasive is the dissent of Justice Cardozo in Oregon-Washington, which more accurately describes the constitutional limits upon public service company regulation. 288 U.S. at 43-52, 53 S.Ct. at 275-278 (dissenting opinion of Cardozo, J., joined by Brandéis and Stone, JJ.) .32 As he stated:
“The time has gone by when the subjection of a public service corporation to control and regulation by the *372agencies of government is to have its origin and justification in the terms of a supposed contract between the corporation and the state. The origin of the subjection and its justification are to be found, not in contract, but in duty, a duty imposed by law as an incident to the enjoyment of a privilege. The discretion of managers and stockholders, at one time nearly absolute, is now subject in countless ways to compulsion or restraint in the interest of the public welfare.”
288 U.S. at 47, 53 S.Ct. at 276-77. Noting the comprehensive nature of modern regulatory schemes, Justice Cardozo concluded that:
“The argument is not persuasive that alone among all these inroads upon the freedom of managerial discretion the provision for compulsory extensions is to be struck down as ineffective. As long as governmental orders are kept within the range of reason, their operation is unaffected by expectation or desire.
The Fifth Amendment of the Constitution is invoked by the carriers, but invoked without avail. Consistently with that Amendment Congress may delegate to the Commission the power to force upon unwilling carriers an extension of their lines into fields of old service and of new. Much of what has been written in this opinion as to the meaning of the statute is pertinent also to an inquiry as to power. Again the thought is to be kept before us that the need of the public, not the acquiescence of the carrier, is the measure of the service, provided only that for such service'there is adequate reqúital.”
288 U.S. at 48,53 S.Ct. at 277.
Our guide in determining the scope of the PUC’s power must be the public interest, not the financial security of public utilities, which are adequately protected by other provisions of the Public Utility Law and the overriding requirement of reasonableness. As Justice (then *373Judge) Manderino stated in Akron v. Pa. Public Utility Comm., 2 Pa.Cmwlth. at 641 (1971), “[t]he P.U.C. issues ‘certificates of public convenience;’ not ‘certificates for the convenience of public utilities.’ ” (emphasis in original)
The judgment of the Commonwealth Court should be reversed and the Commission order sustained.
JONES, C. J., joins in this dissenting opinion.

. A certificate of public convenience, which can only be issued by the PUC, defines, inter alia, the territorial limits within which a public utility may render service. Public Utility Law, Act of May, 1937, P.L. 1053, §§ 201-203, as amended, Act of August, 1963, P.L. 1225, §§ 1-2, 66 P.S. §§ 1121-1123 (1959) (Supp.1976). “Certificated area” refers to these territorial boundaries established in the certificate.


. In Akron Borough v. Pennsylvania Public Utility Commission, 453 Pa. 554, 310 A.2d 271 (1973), we were presented with this question, but did not reach the merits because of the procedural context in which it arose. The case involved an action for an injunction to prevent hearings scheduled before the PUC. The purpose of the hearings was to determine whether an extension of service beyond the Borough’s certificated area should be ordered. The Court dismissed the Borough’s complaint, holding that in view of the closeness of the question of the PUC’s authority to order an extension, and the existence of an adequate remedy at law in the form of an appeal from any final PUC order, an injunction against the hearings was inappropriate.


. Act of May, 1937, P.L. 1053, § 1007, 66 P.S. § 1397 (1959). Judicial review of such an order is provided pursuant to 66 P.S. § 1431 (Supp.1976).


. Since the condition can reasonably be interpreted to confer no more authority than the PUC claims for it, I disagree with the decision of the Commonwealth Court that it is overbroad and vague. 10 Pa.Cmwlth.Ct. at 544-45, 311 A.2d at 376.


. Even if the Commonwealth Court decision had not been reversed, the issue before this Court would be whether the Commonwealth Court’s interpretation of the statute was correct, not whether the PUC acted properly in attempting to challenge the Commonwealth Court’s holding. If, for example, the PUC had ordered an extension, and the majority concluded that the PUC had this power, would the majority nonetheless strike the order because it was in conflict with a Commonwealth Court decision in effect at the time the order was promulgated?


. The statute governing the scope of judicial review of PUC orders provides, inter alia, that
“[t]he order of the commission shall not be vacated or set aside, either in whole or in part, except for error of law or lack of evidence to support the finding, determination, or order of the commission, or violation of constitutional rights.” 66 P.S. § 1437 (1959).
The Commonwealth Court found that the condition was not supported by substantial evidence. 10 Pa.Cmwlth.Ct. at 544, 311 A.2d at 376. However, the condition by its terms applies to future orders which will issue after hearings and which must be supported by substantial evidence at that time. For this reason, the substantial evidence test is inapplicable to a condition requiring future compliance with PUC orders. We have routinely upheld such PUC orders and conditions. See e. g., Day v. Public Service Commission, 312 Pa. 381, 167 A. 565 (1933).


. A condition in a certificate of public convenience requiring compliance with future orders promulgated pursuant to statutory powers of the PUC is independently enforceable., In Day v. Public Service Commission, Id., this Court revoked a certificate of public convenience issued a taxicab operator after finding he had repeatedly violated commission orders. After reviewing the statutory provisions authorizing the rescission or modification of certificates, this Court stated:
“Apart from these considerations, it is clear that the commission had the right to revoke the certificate granted appellant in this case, inasmuch as it was awarded upon conditions which were subsequently broken. . The third condition was as follows: ‘That the applicant shall comply with all the provisions of the Public Service Company Law as now existing or as may hereafter be amended, and revised general order No. 18, effective April 1, 1929, or as may hereafter be revised and any other rules and regulations as may hereafter be prescribed by the commission.’ ”
312 Pa. at 385. 167 A. at 566. Since the general order referred to stated that violation of a condition in a certificate would be grounds for revocation, this Court found this a “complete answer” to the contention that the PUC was without authority to revoke the certificate.
The Public Utility Law expressly provides that those subject to it must comply with lawful PUC orders. E. g., § 401, 66 P.S. § 1171 (1959). Hence, the condition in the certificate of public convenience in Pay may have been a “truism.” Because it was held independently enforceable, however, it was not surplusage. Nor may the challenged condition here be eliminated as surplusage.


. Thus, we are not presented with a “naked question of statutory interpretation.”


. K. Davis, 3 Administrative Law Treatise § 21.01 at 116 (1958).


. Cf. Joint Anti-Fascist Refugee Committee v. McGrath, 341 U.S. 123, 156, 71 S.Ct. 624, 640, 95 L.Ed. 817 (1951) (Frankfurter, J., concurring): “[W]hether ‘justiciability’ exists . . . has *362most often turned on evaluating both the appropriateness of the issues for decision by courts and the hardship of denying judicial relief.”


. One commentator suggests that a generalized challenge of a regulation or order presents a better case for decision than review of a specific enforcement proceeding. He asserts, for example, that a generalized challenge will normally be brought by a party with both the resources and motive to fully explore the question, and that the court, in such a case, can focus on the particular order or regulation which might otherwise become obscured by other issues. Vining, Direct Judicial Review and the Doctrine of Ripeness in Administrative Law, 69 Mich.L.Rev. 1443, 1516-1522 (1971).


. See e. g., Columbia Broadcasting System v. United States, 316 U.S. 407, 62 S.Ct. 1194, 86 L.Ed. 1563 (1942); United States v. Storer Broadcasting Co., 351 U.S. 192, 76 S.Ct. 763, 100 L.Ed. 1081 (1956); Frozen Food Express v. United States, 351 U.S. 40, 76 S.Ct. 569, 100 L.Ed. 730 (1956); K. Davis, Administrative Law Treatise § 21 (Supp.1970). But cf. Pennsylvania Railroad Company v. Pennsylvania Public Utility Commission, 396 Pa. 34, 152 A.2d 422 (1959).


. The majority’s assertion that there is no hardship to the Water Company because no extensions have yet been ordered depends upon its conclusion that the condition is either invalid or a “truism” with no independent effect. I disagree with this view. See note 7, supra.
The Water Company has in fact begun providing service to the seventeen residents in Summit Township. However, this service is provided pursuant to a stipulation entered into by the Water Company and the PUC, and not pursuant to the certificate issued by the PUC. The stipulation expressly preserves the Water Company’s objection to the certificate.


. The majority cites three instances in which the PUC ordered extensions of services. This does not negate the hardship to the PUC from the majority’s failure to decide the PUC’s authority to order extensions. Since the parties in those three cases did not appeal, the extensions were, in effect, consented to. The question the majority avoids here is whether the PUC must depend upon such consent to order extensions.


. The majority, after invalidating the condition, remands to the PUC in light of the possibility that the PUC would not have granted the certificate without the condition. This disposition is of little help to the PUC. The condition was promulgated to meet the need for future extensions. Since the majority does not resolve the question of the PUC’s power to order extensions, the PUC is in no better position to determine whether the extension, without the condition, should be granted.


. The fifth amendment provides in relevant part: “. nor shall private property be taken for public usé, without just compensation.” U.S.Const, amend. V. While the fifth amendment is applicable only to the federal government, the due process clause of the fourteenth amendment (U.S.Const, amend. XIV, § 1) has been construed to place the same limitation on the states. E. g., Delaware, L. & W. R. Co. v. Town of Morristown, 276 U.S. 182, 48 S.Ct. 276, 72 L.Ed. 523 (1928).


. Metropolitan Edison Co. v. Public Service Commission, 127 Pa.Super. 11, 191 A.2d 678 (1937).


. D. F. Blast, Inc. v. Pa. PUC, 185 Pa.Super. 487, 138 A.2d 270 (1958), rev’d on other grounds, 397 Pa. 246, 154 A.2d 505 (1959); Sayre v. Pa. PUC, 161 Pa.Super. 182, 54 A.2d 95 (1947); Colombo v. Pa. PUC, 159 Pa.Super. 483, 48 A.2d 59 (1946).


. Rogoff v. Buncher Co., 395 Pa. 477, 151 A.2d 83 (1945).


. E. g., Metropolitan Edison Co. v. Public Service Commission, supra, n. 12.


. 66 P.S. § 1123 (1959).


. Id.


. Id. § 1342.


. Id. § 1397.


. Id. § 1122 (Supp.1976).


. The title of this section is “Enumeration of acts requiring certificate.” Id.


. 66 P.S. § 1171 (1959).


. Postal Telegraph-Cable Co. v. Pa. Public Utility Commission, 154 Pa.Super. 340, 35 A.2d 535 (1944); West Penn. Rys. Co. v. Pa. Public Utility Commission, 142 Pa.Super. 140, 15 A.2d 539 (1940).


. Cf. § 403 which states that common carriers must provide services “to and from such stations or points, as the commission, having regard to the accommodation, convenience, and safety of the public, may require.” 66 P.S. § 1173 (1959). This provision cannot be reconciled with an interpretation of the Public Utility Law requiring a utility’s consent prior to ordering service to new points. It is even more explicit than § 401 in demonstrating the Legislature’s intent that the PUC have the authority to order utilities to provide services to new areas without regard to the utility’s consent. That § 403 applies only to common carriers does not suggest that the obligation to make extensions, imposed upon all utilities in § 401, be read more narrowly. Section 403 restates a number of the obligations imposed by § 401 in slightly different form. Compare, for example, “Every public utility shall furnish and maintain adequate, efficient, safe, and reasonable service and facilities . , . .” and “[s]uch service shall also be reasonably continuous and without unreasonable interruptions or delay. .” in § 401, with “[e]very common carrier shall furnish a reasonably sufficient number of safe facilities . . . run and operate the same with such motive power as may reasonably be required . . and shall operate its facilities with sufficient frequency ... as the commission, having regard to the accommodation, convenience, and safety of the public, may require . . .” in § 403.
Moreover, it is the introductory phrase to § 202, applicable to all utilities, including common carriers, which the Water Company interprets as a limitation on the PUC’s power to order extensions to new areas. While there may be different policy considerations applicable to water companies and common carriers, the identical phrase cannot be interpreted as a limitation on the PUC’s power with regard to one and not the other.


. See note 17, supra.


. Cf. Phila. Rural T. Co. v. P. S. C., 103 Pa.Super. 256, 158 A. 589 (1931), which involved a challenge of an extension order within the charter territory, but beyond the limits of an application for a certificate of public convenience. Responding to the same constitutional arguments raised by the Water Company in this case, the court held the scope of dedication to be coextensive with the charter territory of the company and upheld the order. 103 Pa.Super. at 264, 158 A. at 592. The Water Company argues that the significance of charter territories has been vitiated by the 1963 amendments inviting public utilities to incorporate under or be governed by the Business Corporation Law, which permits a corporation to conduct business throughout the state. 15 P.S. §§ 1001-2202 (1967). Because I do not believe that the scope of dedication of a public utility can be changed only by its consent, see infra, it is unnecessary to define the Water Company’s present scope of dedication. I only note that the argument of the Water Company that its certificated area defines its scope of dedication would, if accepted, require a departure from existing case law. See also Johnstown Water Co. v. Pa. P. S. C., 107 Pa.Super. 540, 545, 164 A. 101, 103 (1933).


. Cf. Nebbia v. New York, 291 U.S. 502, 54 S.Ct. 505, 78 L.Ed. 940 (1934). The Water Company also cites Atchison, Topeka & Sante Fe Ry. v. Railroad Com’n, 173 Cal. 577, 160 P. 828 (1916) and California Water and Tel. Co. v. Public Utilities Com’n, 51 Cal.2d 478, 334 P.2d 887 (1959) as support for its constitutional arguments. It would appear, however, that the California Supreme Court no longer accepts the validity of these cases as a matter of constitutional law. In Richfield Oil Corporation v. Public Utilities Com’n, 54 Cal.2d 419, 354 P.2d 4 (1960), Justice Tray-nor, writing for the Court, reviewed these earlier decisions and followed them as a reflection of legislative intent, but noted; “We may assume without deciding that initially dedication as a prerequisite to public utility regulation was imposed on the broad language of the Public Utility Act solely to meet constitutional objections that are no longer valid.” 354 P.2d at 11.